Title: Salma Hale’s Notes on his Visit to Monticello, [after 1818]
From: Hale, Salma
To: 


            IV. Salma Hale’s Notes on  his Visit to Monticello
            
              
                
                  after 1818
                
                In the year 1818, I paid a visit to Mr. Jefferson, in his retirement at Monticello. During the visit, the credibility of history became a topic of conversation, and we naturally adverted to that of our own country. He spoke with great freedom of the Patriots and heroes of our revolution, and of its gloomy and brilliant periods. I will give the substance of a part of his remarks. “No correct history of that arduous struggle has yet been, or ever will be, written. The actors in important and busy scenes are too much absorbed in their immediate duty, to record events, or the motives and causes which produced them. Many secret springs, concealed even from those upon whom they operate, give an impulse to measures which are supposed to be the result of chance; and a fortuitous concurrence of causes is often attributed to the concerted plan of leaders who are themselves as much astonished as others at the events they witness. They who took an active part in those important transactions can hardly recognize them as they are related in the histories of our revolution. That of Botta, an Italian, is the best. In all of them, events are misrepresented, wrong motives are assigned—justice is seldom done to individuals, some having too much, and some too little praise. The private correspondence of three or four persons in different official stations at that time, would form the best history. I have heard that Mr. Adams is writing something on the subject. No one is better qualified than he to give the reader a correct impression of the earlier part of the contest. No history has done him justice, for no historian was present to witness his conduct in the Continental Congress.  In his zeal for independence he was ardent; in contriving expedients and originating measures he was always busy; in disastrous times, when gloom sat on the countenances of most of us, his courage and fortitide continued unabated, and his animated exhortations restored confidence to those who had wavered. He seemed to forget every thing but his country and the cause which he had espoused. I must, however, say that I always thought him less fond of the principles of enlarged liberty, than of independence; but the experience of the last thirty years has perhaps convinced him that, to accomplish any good purpose, the government we have established is strong enough.”H.
              
              
                1818. (Richmond and Monticello between Sessions.)
                Once when at W[ashington] in 1818 having learnt that  Mr. Charter, my former partner in the printing business at Walpole [New Hampshire], resided at Richmond, and never having seen the ocean except once or twice from its shore, I determined to visit that city, and return home to Boston by water. On my way thither, I called on a gentleman Mr. Pope, whom  I had before seen; and from him I learned that the residence of Mr. Jefferson was not far distant. I expressed a desire to see him and he very civilly offered  me a  letter of introduction. The next day I rode to Charlottesville, and, on the following forenoon, I ascended to his residence on Monticello, by a steep road, which nearly encircled it. His dwelling house stood on the north border of a plateau containing several acres of level land, the middle of the house being an oblong, and each end a half circle. On enquiring at the door, I was told that Mr. Jefferson was taking his usual walk in his grounds, and was invited to enter and await his return. In a short time, I saw him thro the window among the trees, a tall, spare man, walking towards the house, throwing his legs about unmindful of his steps, like  a man in a reverie. On entering he gave me a civil welcome, and, after reading the letter of introduction, took his seat, and began to converse on common topics, saying, however, nothing of politics. He spoke with interest of Lewis and Clark’s tour over the Rocky Mountains, a history of which lay on the table, and with animation and pathos of the feelings and sufferings of the revolutionary period. He observed, in substance, that he had read no history that gave such a glowing account of them as they deserved. Botta’s was the best. Marshall’s was an unimpassioned narrative of events, and failed to give a just idea of the intense feelings, lofty purposes, and constant sufferings of the people, during that period. The world did not know, and does not now know, how sad and dismayed, at various times, was the Continental Congress, to whom the posture of affairs was better known than to the people. It was at these times, when the rest of us were dispirited and silent, that the loud voice of John Adams, the Ajax of the body, resounded through the hall, revived our spirits and restored our confidence. To him, more than to any other man, is the country indebted for independence.
                After staying an hour or two, I desired him to order a servant to lead my horse to the door. “Oh, no,” said he, “you must not leave me so soon; you must dine with me and sleep with me. But this is just the time when I invariably take a ride; and it is moreover my duty to visit, to day, the workmen on the University grounds and see what they are doing. Here are books, at your service, and you will find walks about the grounds. that may amuse you, till my return.”
                I passed the time as he suggested very agreeably, and also in examining curiosities in the spacious hall, such as the skeleton, not wholly perfect, of a mammoth, and skeletons or bones, and stuffed skins, of other animals, which once inhabited Virginia, and of which some had been extinct. I saw there also a shirt, woven of steel wire, which he  said was found in the southern part of the State.
                On his return after an absence of a few hours, we were summoned to dinner. He offered me several kinds of wine, but said that he drank none but lachryma Christi, which was made from grapes that grew on the sides of Mount Vesuvius. I tasted of a dish, which was new to me, concocted of corn meal and grated cheese. He remarked that he was very fond of corn meal, in all the modes in which it could be presented as food for man; that when minister to France, he saw none, and longed for it; that when he visited Rome, observing “American Corn Meal,” on a shop door, he ordered a small quantity to be sent to his lodgings, and gave directions how to prepare it. “On tasting it, I found that the bread or cake had been made of your hard, dry  northern corn—I’d as lief eat sawdust.” He offered me tomatoes, with the remark, that he introduced that plant, into this country, from Europe.
                After dinner, the Christian religion became a topic of conversation. In the course of it I remarked that I had lately seen quoted, in a pamphlet, a letter from him, expressing a doubt whether Jesus Christ was the Son of God, and classing him with the great men  of antiquity—Zoroaster, Socrates, Confucius, &c. He remembered no such letter; but after reflecting a while, he observed that something like that might have been said in his correspondence with Dr. Rush. This pamphlet, I observed, was the first of a series, seven or eight in all, on the subject of Unitarianism, and was published alternately by opponents and professors of that doctrine. The information interested him, and he was gratified when told that, on my return home, copies of all of them  should be sent to him.
              
            
            
              
                
   
   Printed in Massachusetts Historical Society, Proceedings 46 (1913): 405–8; undated; at head of text: “Memoranda by Salma Hale,” followed by Roman numeral “I.”     and an editorially omitted opening  paragraph describing a conversation in which  an unidentified fellow traveler from “the middle states,”  a former Loyalist, credited Massachusetts rather than Virginia as being  the cradle of the American Revolution and supplied an anecdote on the contributions of  John Adams.


              
              
                
   
   The pamphlet was Thomas Belsham, American Unitarianism; or a Brief History of “The Progress and Present State of the Unitarian Churches in America” … Extracted from his “Memoirs of the Life of the Reverend Theophilus Lindsey,” printed in London, 1812 (Boston, 1815). Printed on pp. 46–7 is an extract from TJ’s letter to Joseph Priestley of 9 Apr. 1803 in which he included an outline of his  syllabus of Jesus’s doctrines (PTJJulian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, eds., The Papers of Thomas Jefferson, 1950– , 41 vols., 40:157–9). TJ had written  something like that in a 21 Apr. 1803 letter to Benjamin Rush, where he enclosed his completed syllabus  (PTJJulian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, eds., The Papers of Thomas Jefferson, 1950– , 41 vols., 40:251–5). The series was probably the set republished as Tracts on the Unitarian Controversy (Boston, 1816),  which included the Belsham pamphlet along with eight  other works. On 13 July 1818 Hale sent TJ an unspecified collection of individual imprints  of these tracts.


                
   
   Long afterwards, in conversation with the New York state journalist and author William Henry Bogart, Hale described his visit as “among the most fortunate incidents of his life,” recalling that “Mr. Jefferson welcomed him, scarcely noticing his letters of introduction, and at once made his arrangements for the day, telling him that he claimed an hour and a half for his exercise on horseback, and at all other times proposed to be interesting to his guest. He conversed fully, freely, but always as if pronouncing judgment on men and affairs, formed after mature deliberation, and not admitting of contradiction; an air and way of becoming authority, in him entirely appropriate. His powers of conversation were especially fascinating to young men.” Bogart added of TJ that “Ex-President Tyler declared him to be the most charming talker he ever knew,—that he never disputed, except with philosophers, but yet always gave his opinion as fixed and settled” ([Bogart], Who Goes There? or, Men and Events [1866], 39–40).


              
              
                
   
   After this initialed signature is an editorial notation that the text to this point had been endorsed by Hale: “Conversation with Jefferson.” A Roman numeral “II.” comes after that, indicating that the text that follows was a separate memorandum by Hale.


              
              
                
   
   This and succeeding set of brackets in original.


              
            
          